Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 14, 2019

The Court of Appeals hereby passes the following order:

A20D0019. MICHAEL J. HAUF v. NATALYA V. HAUF.

      In this pending divorce action, the husband filed an application for a
discretionary appeal from an “Order Granting [the Wife’s] Motion for Sanctions
Against [the Husband] and Deferring Assessment of Attorneys Fees,” based on the
husband’s significant and wilful failure to comply with discovery. The wife has filed
a motion to dismiss the application and a motion for sanctions.
      “Generally, an order is final and appealable when it leaves no issues remaining
to be resolved, constitutes the court’s final ruling on the merits of the action, and
leaves the parties with no further recourse in the trial court.” Thomas v. Douglas
County, 217 Ga. App. 520, 522 (1) (457 SE2d 835) (1995); see also OCGA § 5-6-34
(a) (1). Here, the parties’ divorce case remains pending below. In addition, in the
order granting the wife’s motion for discovery sanctions, the superior court
specifically reserved ruling on the request for attorney fees, which also leaves the
case pending below. See CitiFinancial Svcs., Inc. v. Holland, 310 Ga. App. 480, 481
(713 SE2d 678) (2011). In order to appeal such an order, the husband was required
to comply with the interlocutory appeal procedure and obtain a certificate of
immediate review. OCGA § 5-6-34 (b). Although this is a domestic relations case,
“[t]he discretionary appeal statute does not excuse a party seeking appellate review
of an interlocutory order from complying with the additional requirements of OCGA
§ 5-6-34 (b).” Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d 213) (1996). The
husband’s failure to follow the proper appellate procedure deprives us of jurisdiction
to consider his application. See Warringer v. Warringer, 204 Ga. App. 86, 86 (418
SE2d 446) (1992). Accordingly, the wife’s motion to dismiss is GRANTED and this
application is hereby DISMISSED. The wife’s motion for sanctions is DENIED.

                                   Court of Appeals of the State of Georgia
                                          Clerk’s Office, Atlanta,____________________
                                                                    08/14/2019
                                          I certify that the above is a true extract from
                                   the minutes of the Court of Appeals of Georgia.
                                          Witness my signature and the seal of said court
                                   hereto affixed the day and year last above written.


                                                                                   , Clerk.